DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 and 08/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“height-estimation module” in claim(s) 1, 15, 20.
“raw-data-processing module” in claim(s) 18.
“Doppler-filtering module” in claim(s) 18.
“angular-beamforming module” in claim(s) 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12, 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “safely” in claims 12,20 is a relative term which renders the claim indefinite. The term “safely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. However, in the interest of compact prosecution and for the purpose of examination, the Examiner will interpret such limitation as any traveling within the context of the driving. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9, 11-12, 15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simoni et al. (Height Estimation for Automotive MIMO Radar with Group-sparse  Reconstruction [NPL,2019] hereinafter Simoni) in view of Bourdoux et al. (US-20210190904 hereinafter Bourdoux) and in further view of Komori et al. (US-20180342160 hereinafter Komori).


Regarding claim 1, Simoni teaches A method performed by a radar system that is mounted to a mobile platform, the method comprising (Simoni fig 1): 
transmitting, by the radar system, at least one radar signal (Simoni fig 1); 
receiving, by the radar system, reflection signals representing versions of the at least one radar signal that have been reflected by one or more objects (Simoni fig 2 [transmitted signal reflects off object and received by radar as a reflection signal]); 
generating, by multiple receive channels of the radar system (Simoni fig 1 [shows multiple antennas that receive corresponding to multiple receive channels]), 
raw data representing time-domain samples of the reflection signals (Simoni p.2 “observations at the multiple time instants” [the observations at multiple time instants corresponds to the raw data representing time-domain samples]); 
generating, by a height-estimation module of the radar system (Simoni p. 4 “HEIGHT ESTIMATION MODEL”), 
complex numbers for a set of range bins (Simoni p. 4 “range and azimuth bins (r, φj )”; p.5 “complex spectral values for the relevant range-Doppler bin”) and 
a set of elevation (Simoni p. 9 “Here we study the effect of the geometry and number of elements of 2-dimensional arrays on the performance of sequential azimuth and elevation estimation described in Section III combined with step-by-step range processing”; fig 3 [shows the measurement acquisition ]); identifying, 
a range bin of the set of range bins that are associated with a selected object of the one or more objects (Simoni p.4 “Assumptions on range-Doppler bin: The range or range Doppler bins”); determining, by the height-estimation module, 
a measured height of the selected object based on the elevation (Simoni p. 6 “step 2: Height estimation”; “estimation of the height of scatterers at each azimuth bin. The vector of data points y(r) used for this estimation task corresponds to the complex spectral values for the relevant range-Doppler bin” fig 2 [shows height estimation with elevation θ]); and calculating 
a (Simoni p.3 “BPDN” [Basis Pursuit denoising]; p.4 “For estimation of height, we consider hypotheses of height at the previously estimated azimuth bins. In cases (i) and (iii) the starting estimates are the range and azimuth bins (r, φj ), and in case (ii) the range and the spatial frequency bins in the depth and horizontal axes (r, uj , uj ).” [a hypothesis height corresponds to a previously measured height of the object]).
Simoni does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Bourdoux teaches a range-elevation map based on the raw data and elevation bins (Bourdoux 0083 “The range-doppler-angle or range-doppler-azimuth-elevation map may be binned.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify height estimation for automotive MIMO radar of Simoni to include the radar ranging system and method of. One would have been motivated to do so in order to advantageously maximize cancellation of unwanted targets (Bourdoux 0025).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bourdoux merely teaches that it is well-known to incorporate the particular bin and map data.  Since both the prior combination and Bourdoux disclose similar radar ranging systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
While Simoni discloses matched filtering techniques, the combination does not explicitly teach de-noising height values. However, in a related field of endeavor, Komori teaches a driving assistance system and method that denoises target height information (0078 “The value of the target height Ht or the road surface height Hrs in the determination process may be a value acquired per cycle or may be a smoothed value acquired by a smoothing process. When the smoothed value is used, for example, the average value or the median value of a time-series value acquired through a plurality of cycles is calculated. Alternatively, the smoothed value may be calculated by applying a low-pass filter or a Kalman filter to the time-series value. Robust estimation such as RANSAC and M-estimation may be used. Performing the determination process using the smoothed value can further reduce the influence of shaking or vibration of the vehicle body on the determination result.”; 0122 “The influence of noise and the like is further reduced by unifying the types of road surface heights Hrs or the types of road surface shape information.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify height estimation for automotive MIMO radar of Simoni and the the radar ranging system and method of Bourdoux to include the driving assistance system and method of Komori. One would have been motivated to do so in order to advantageously reduce the influence of shaking or vibration of the ego vehicle on the final results (Komori 0078).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Komori merely teaches that it is well-known to incorporate the particular bin denoising features.  Since both the prior combination and Komori disclose similar radar ranging systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	Regarding claim 3, Simoni in view of Bourdoux in view of Komori teach The method of claim 1, wherein the calculating the de-noised height of the selected object comprises applying one or more of a Kalman filter, a least square estimate, a window average, a running average, or a weighted average of the measured height of the selected object and the previously measured heights of the selected object (Komori 0078 “Alternatively, the smoothed value may be calculated by applying a low-pass filter or a Kalman filter to the time-series value.”).
	Regarding claim 9, Simoni teaches A radar system comprising: 
(Simoni p.4 “ a subset of coherent transmitters and receivers at the same height, cf. Fig. 6. Fig. 6 shows the Tx and Rx elements”), the transceiver configured to 
receive reflection signals from the array of receive antennas representing versions of a radar signal that are reflected by one or more objects (Simoni fig 2); the 
generate from multiple receive channels of the radar system (fig 1 [shows multiple antennas that receive corresponding to multiple receive channels]) corresponding to respective receive antennas of the array of receive antennas ([fig 1 and fig 6 both show a set of receive antennas]), 
raw data representing time-domain samples of the reflection signals (Simoni p.2 “observations at the multiple time instants” [the observations at multiple time instants corresponds to the raw data representing time-domain samples]); 
complex numbers for a set of range bins and a set of elevation bins; identify, 
a range bin of the set of range bins that are associated with a selected object of the one or more objects (Simoni p. 4 “range and azimuth bins (r, φj )”; p.5 “complex spectral values for the relevant range-Doppler bin”); determine 
a measured height of the selected object based on the elevation (Simoni p. 4 “HEIGHT ESTIMATION MODEL”; fig 2 [is an illustration using the range and elevation in determining the height]); and calculate 
a (Simoni p.3 “BPDN” [Basis Pursuit denoising]; p.4 “For estimation of height, we consider hypotheses of height at the previously estimated azimuth bins. In cases (i) and (iii) the starting estimates are the range and azimuth bins (r, φj ), and in case (ii) the range and the spatial frequency bins in the depth and horizontal axes (r, uj , uj ).” [a hypothesis height corresponds to a previously measured height of the object]).
Simoni does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Bourdoux teaches a range-elevation map based on the raw data and elevation bins (Bourdoux 0083 “The range-doppler-angle or range-doppler-azimuth-elevation map may be binned.”) and a processor (0055 “a processor 130”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify height estimation for automotive MIMO radar of Simoni to include the radar ranging system and method of Bourdoux. One would have been motivated to do so in order to advantageously maximize cancellation of unwanted targets (Bourdoux 0025).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bourdoux merely teaches that it is well-known to incorporate the particular bin and map data.  Since both the prior combination and Bourdoux disclose similar radar ranging systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
While Simoni discloses matched filtering techniques, the combination does not explicitly teach de-noising height values. However, in a related field of endeavor, Komori teaches a driving assistance system and method that denoises target height information (0078 “The value of the target height Ht or the road surface height Hrs in the determination process may be a value acquired per cycle or may be a smoothed value acquired by a smoothing process. When the smoothed value is used, for example, the average value or the median value of a time-series value acquired through a plurality of cycles is calculated. Alternatively, the smoothed value may be calculated by applying a low-pass filter or a Kalman filter to the time-series value. Robust estimation such as RANSAC and M-estimation may be used. Performing the determination process using the smoothed value can further reduce the influence of shaking or vibration of the vehicle body on the determination result.”; 0122 “The influence of noise and the like is further reduced by unifying the types of road surface heights Hrs or the types of road surface shape information.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify height estimation for automotive MIMO radar of Simoni and the the radar ranging system and method of Bourdoux to include the driving assistance system and method of Komori. One would have been motivated to do so in order to advantageously reduce the influence of shaking or vibration of the ego vehicle on the final results (Komori 0078).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Komori merely teaches that it is well-known to incorporate the particular bin denoising features.  Since both the prior combination and Komori disclose similar radar ranging systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 11, Simoni in view of Bourdoux in view of Komori teach The radar system of claim 9, wherein the calculating the de-noised height of the selected object comprises applying one or more of a Kalman filter, a least square estimate, a window average, a running average, or a weighted average of the measured height of the selected object and the previously measured heights of the selected object (Komori 0078 “Alternatively, the smoothed value may be calculated by applying a low-pass filter or a Kalman filter to the time-series value.”).

	Regarding claim 12, Simoni in view of Bourdoux in view of Komori teach The radar system of claim 9, wherein the processor is further configured to determine whether the selected object can be safely traveled under based on the de-noised height of the selected object (Simoni p. 1 “determine if the obstacle can be driven over or needs to be avoided.”).


	Regarding claim 15, Simoni teaches A non-transitory computer-readable storage media device comprising computer- executable instructions that, responsive to execution by at least one processor, implement: 
a height-estimation module configured to (Simoni p. 4 “HEIGHT ESTIMATION MODEL”; p. 6 “step 2: Height estimation”; “estimation of the height of scatterers at each azimuth bin. The vector of data points y(r) used for this estimation task corresponds to the complex spectral values for the relevant range-Doppler bin” fig 2 [shows height estimation with elevation θ]): 
receive, from multiple receive channels of a radar system (fig 1, 2, 6 [show a vehicle with multiple receive channel of a radar system]), 
raw data representing time-domain samples of reflection signals representing versions of a radar signal that have been reflected by one or more objects (Simoni p.2 “observations at the multiple time instants” [the observations at multiple time instants corresponds to the raw data representing time-domain samples]);  generate 
complex numbers for a set of range bins (Simoni p. 4 “range and azimuth bins (r, φj )”; p.5 “complex spectral values for the relevant range-Doppler bin”) and 
a set of elevation (Simoni p. 9 “Here we study the effect of the geometry and number of elements of 2-dimensional arrays on the performance of sequential azimuth and elevation estimation described in Section III combined with step-by-step range processing”; fig 3 [shows the measurement acquisition ]); identify 
an elevation (Simoni p.4 “Assumptions on range-Doppler bin: The range or range Doppler bins”); determine 
a measured height of the selected object based on the elevation bin and the range bin (Simoni p. 6 “step 2: Height estimation”; “estimation of the height of scatterers at each azimuth bin. The vector of data points y(r) used for this estimation task corresponds to the complex spectral values for the relevant range-Doppler bin” fig 2 [shows height estimation with elevation θ]); and calculate 
a (Simoni p.3 “BPDN” [Basis Pursuit denoising]; p.4 “For estimation of height, we consider hypotheses of height at the previously estimated azimuth bins. In cases (i) and (iii) the starting estimates are the range and azimuth bins (r, φj ), and in case (ii) the range and the spatial frequency bins in the depth and horizontal axes (r, uj , uj ).” [a hypothesis height corresponds to a previously measured height of the object]).
Simoni does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Bourdoux teaches a range-elevation map based on the raw data and elevation bins (Bourdoux 0083 “The range-doppler-angle or range-doppler-azimuth-elevation map may be binned.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify height estimation for automotive MIMO radar of Simoni to include the radar ranging system and method of Bourdoux. One would have been motivated to do so in order to advantageously maximize cancellation of unwanted targets (Bourdoux 0025).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Bourdoux merely teaches that it is well-known to incorporate the particular bin and map data.  Since both the prior combination and Bourdoux disclose similar radar ranging systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
While Simoni discloses matched filtering techniques, the combination does not explicitly teach de-noising height values. However, in a related field of endeavor, Komori teaches a driving assistance system and method that denoises target height information (0078 “The value of the target height Ht or the road surface height Hrs in the determination process may be a value acquired per cycle or may be a smoothed value acquired by a smoothing process. When the smoothed value is used, for example, the average value or the median value of a time-series value acquired through a plurality of cycles is calculated. Alternatively, the smoothed value may be calculated by applying a low-pass filter or a Kalman filter to the time-series value. Robust estimation such as RANSAC and M-estimation may be used. Performing the determination process using the smoothed value can further reduce the influence of shaking or vibration of the vehicle body on the determination result.”; 0122 “The influence of noise and the like is further reduced by unifying the types of road surface heights Hrs or the types of road surface shape information.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify height estimation for automotive MIMO radar of Simoni and the the radar ranging system and method of Bourdoux to include the driving assistance system and method of Komori. One would have been motivated to do so in order to advantageously reduce the influence of shaking or vibration of the ego vehicle on the final results (Komori 0078).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Komori merely teaches that it is well-known to incorporate the particular bin denoising features.  Since both the prior combination and Komori disclose similar radar ranging systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.



	Regarding claim 17, Simoni in view of Bourdoux in view of Komori teach The non-transitory computer-readable storage media device of claim 15, wherein the calculating the de-noised height of the selected object comprises applying one or more of a Kalman filter, a least square estimate, a window average, a running average, or a weighted average of the measured height of the selected object and the previously measured heights of the selected object (Komori 0078 “Alternatively, the smoothed value may be calculated by applying a low-pass filter or a Kalman filter to the time-series value.”).

	Regarding claim 20, Simoni in view of Bourdoux in view of Komori teach The non-transitory computer-readable storage media device of claim 15, wherein the height-estimation module is further configured to determine whether the selected object can be safely traveled under based on the de-noised height of the selected object (Simoni p. 1 “determine if the obstacle can be driven over or needs to be avoided.”).

Claim(s) 2, 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simoni et al. (Height Estimation for Automotive MIMO Radar with Group-sparse  Reconstruction [NPL,2019] hereinafter Simoni) in view of Bourdoux et al. (US-20210190904 hereinafter Bourdoux) in view of Komori et al. (US-20180342160 hereinafter Komori) and in further view of Wang et al. (US-20160245911 Wang).








	Regarding claim 2, Simoni in view of Bourdoux in view of Komori teach The method of claim 1, (Simoni p.3 “Each entry i ∈ {1, . . . , N} of x¯ with a magnitude exceeding a threshold x¯(i) > γ constitutes a declared target, or declaration”).
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Wang teaches a wherein at least one elevation bin or range bin within the range-elevation map has an amplitude greater than zero but less than a detection-level threshold (Wang 0040 “ Referring still to FIG. 5, an adaptive signal processing technique operates with a variable detection threshold 510 that may be determined in accordance to the local clutter ”; 0050 “However, it has now been determined that detection of boundaries of large objects at close range is challenging. This is because at close range a large object may cause the range data to smear across more than one location index. This is important for short range applications, such as parking assistance in ADAS (advanced driving assistance system). The CFAR algorithm is able to find the signal peak but fails to detect the spread range profile for large object. To overcome this issue, a second step may perform a nearby search in the neighborhood of each initial object candidate using a reduced threshold.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify height estimation for automotive MIMO radar of Simoni and the radar ranging system and method of Bourdoux and the driving assistance system and method of Komori to include the object detection radar system and method of Wang. One would have been motivated to do so in order to advantageously improve target detection (Wang 0044).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Wang merely teaches that it is well-known to incorporate the particular thresholding features.  Since both the prior combination and Wang disclose similar vehicle radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 10, Simoni in view of Bourdoux in view of Komori teach The radar system of claim 9, (Simoni p.3 “Each entry i ∈ {1, . . . , N} of x¯ with a magnitude exceeding a threshold x¯(i) > γ constitutes a declared target, or declaration”).
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Wang teaches wherein at least one cell within the range-elevation map has an amplitude greater than zero but less than a detection-level threshold (Wang 0040 “ Referring still to FIG. 5, an adaptive signal processing technique operates with a variable detection threshold 510 that may be determined in accordance to the local clutter ”; 0050 “However, it has now been determined that detection of boundaries of large objects at close range is challenging. This is because at close range a large object may cause the range data to smear across more than one location index. This is important for short range applications, such as parking assistance in ADAS (advanced driving assistance system). The CFAR algorithm is able to find the signal peak but fails to detect the spread range profile for large object. To overcome this issue, a second step may perform a nearby search in the neighborhood of each initial object candidate using a reduced threshold.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify height estimation for automotive MIMO radar of Simoni and the radar ranging system and method of Bourdoux and the driving assistance system and method of Komori to include the object detection radar system and method of Wang. One would have been motivated to do so in order to advantageously improve target detection (Wang 0044).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Wang merely teaches that it is well-known to incorporate the particular thresholding features.  Since both the prior combination and Wang disclose similar vehicle radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 16, Simoni in view of Bourdoux in view of Komori teach The non-transitory computer-readable storage media device of claim 15, (Simoni p.3 “Each entry i ∈ {1, . . . , N} of x¯ with a magnitude exceeding a threshold x¯(i) > γ constitutes a declared target, or declaration”).
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Wang teaches wherein at least one cell within the range-elevation map has an amplitude greater than zero but less than a detection-level threshold (Wang 0040 “ Referring still to FIG. 5, an adaptive signal processing technique operates with a variable detection threshold 510 that may be determined in accordance to the local clutter ”; 0050 “However, it has now been determined that detection of boundaries of large objects at close range is challenging. This is because at close range a large object may cause the range data to smear across more than one location index. This is important for short range applications, such as parking assistance in ADAS (advanced driving assistance system). The CFAR algorithm is able to find the signal peak but fails to detect the spread range profile for large object. To overcome this issue, a second step may perform a nearby search in the neighborhood of each initial object candidate using a reduced threshold.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify height estimation for automotive MIMO radar of Simoni and the radar ranging system and method of Bourdoux and the driving assistance system and method of Komori to include the object detection radar system and method of Wang. One would have been motivated to do so in order to advantageously improve target detection (Wang 0044).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Wang merely teaches that it is well-known to incorporate the particular thresholding features.  Since both the prior combination and Wang disclose similar vehicle radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simoni et al. (Height Estimation for Automotive MIMO Radar with Group-sparse  Reconstruction [NPL,2019] hereinafter Simoni) in view of Bourdoux et al. (US-20210190904 hereinafter Bourdoux) in view of Komori et al. (US-20180342160 hereinafter Komori) and in further view of Mannion et al. (US-20150116164 Mannion).


	Regarding claim 4, Simoni in view of Bourdoux in view of Komori teach The method of claim 1, 
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Mannion teaches a high speed tracking position measurement system with filtering steps of range and elevation data (Mannion 0039 “Each of the three measurement signals (azimuth, elevation, range) have noise characteristics which dictate the characteristic of the optimal filter to remove such noise.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to apply the high speed tracking position system and method of Mannion with the height estimation for automotive MIMO radar of Simoni and the radar ranging system and method of Bourdoux and the driving assistance system and method of Komori. One would have been motivated to do so in order to advantageously provide high speed, accurate near-field RF measurements (Mannion 0008).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Mannion merely teaches that it is well-known to incorporate the particular filtering steps.  Since both the prior combination and Mannion disclose similar radar ranging systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Claim(s) 5, 7-8, 13-14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simoni et al. (Height Estimation for Automotive MIMO Radar with Group-sparse  Reconstruction [NPL,2019] hereinafter Simoni) in view of Bourdoux et al. (US-20210190904 hereinafter Bourdoux) in view of Komori et al. (US-20180342160 hereinafter Komori) and in further view of Liu et al. (US PAT 7633429 Liu).

	Regarding claim 5, Simoni in view of Bourdoux in view of Komori teach The method of claim 1, further comprising: generating, prior to generating the range-elevation map, 
a range-doppler- channel map (Simoni p.7 “Range-Doppler map and CFAR are computed at every point”) comprising 
complex numbers for a set of range bins and a set of Doppler bins for each of the receive channels based on the raw data (Simoni p.5 “complex spectral values for the relevant range-Doppler bin”); and 

The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Liu teaches a radar system and method for reducing range and angular ambiguities in a target data matrix map that filters out movement data from the map (Liu 2:30-33 “ the two-dimensional (2D) azimuth and elevation grid further comprises the steps of performing motion compensation on the grouped range and elevation bins for eliminating Doppler effect due to relative motion”; 4:54-56 “adaptive elevation and azimuth angular binning ("EL/AZ angle binning") 160, range bin selection 170, motion compensation 180, object height estimation 185” [see fig 2. The filtered elevation azimuth map with the corresponds to a range-elevation map based on the stationary object range-doppler-channel map]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to apply the radar system and method of Liu with the height estimation for automotive MIMO radar of Simoni and the radar ranging system and method of Bourdoux and the driving assistance system and method of Komori. One would have been motivated to do so in order to advantageously improve acquired target data resolution (Liu 5:25-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Liu merely teaches that it is well-known to incorporate the particular bin and map data.  Since both the prior combination and Liu disclose similar radar ranging systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 7, Simoni in view of Bourdoux in view of Komori teach The method of claim 1, further comprising: performing, prior to generating the range-elevation map, 
digital beamforming (Bourdoux 0057 “transmitting a digitally-modulated signal”; 0082 “range-doppler-angle map may be formed through doppler processing . . .  with conventional beamforming”) to generate a range-Doppler-azimuth-elevation map based on the raw data, wherein (Bourdoux  0081 “Alternatively again, the final target estimation may be a range-doppler-angle map, such as a range-doppler-azimuth-elevation map, i.e., a four-dimensional function of range r, radial velocity v.sub.r, azimuth angle az, and elevation angle el.”): 
generating an in-lane (Simoni Abstract “A method is developed for sequential azimuth and height estimation of small objects at far distances in front of a moving vehicle” [generating data from an object in front of a moving vehicle corresponds to the in-lane data]) range-Doppler-azimuth-elevation map that includes azimuth bins associated with in-lane azimuth angles (Simoni fig 3; p.7 “ estimated azimuth bins”; p.1 “radar data can be collected and processed to determine if the obstacle can be driven over or needs to be avoided.”).
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Liu teaches a range-elevation-azimuth map from a multi-dimensional map based on the same data (fig 2; 6:39-40 “Afterwards the range bins are grouped in the same azimuth and elevation bins.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to apply the radar system and method of Liu with the height estimation for automotive MIMO radar of Simoni and the radar ranging system and method of Bourdoux and the driving assistance system and method of Komori. One would have been motivated to do so in order to advantageously improve acquired target data resolution (Liu 5:25-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Liu merely teaches that it is well-known to incorporate the particular bin and map data.  Since both the prior combination and Liu disclose similar radar ranging systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 8, Simoni in view of Bourdoux in view of Komori  and Liu teach The method of claim 7, wherein the performing the digital beamforming (Bourdoux 0057 “transmitting a digitally-modulated signal”; 0082 “range-doppler-angle map may be formed through doppler processing . . .  with conventional beamforming”) comprises applying an adaptive beamforming algorithm to generate the range-Doppler-azimuth- elevation map (Liu 5:44-47 2:14-17 “ range super resolution processing may employ Capon Beamforming (CB) filtering to pass a frequency f of interest undistorted while attenuating all other frequencies.”; “RREP 142 employs a minimum variance method (MVM) (also referred to as Standard Capon Beamformer (SCB)) to achieve the range super resolution for target scatters' location (related to elevation angle) estimation”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to apply the radar system and method of Liu with the height estimation for automotive MIMO radar of Simoni and the radar ranging system and method of Bourdoux and the driving assistance system and method of Komori. One would have been motivated to do so in order to advantageously improve acquired target data resolution (Liu 5:25-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Liu merely teaches that it is well-known to incorporate the particular bin and map data.  Since both the prior combination and Liu disclose similar radar ranging systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 13, Simoni in view of Bourdoux in view of Komori teach The radar system of claim 9, wherein the processor is further configured to: generate, prior to generating the range-elevation map, 
a range-Doppler- Channel map (Simoni p.7 “Range-Doppler map and CFAR are computed at every point”) comprising 
complex numbers for a set of range bins and a set of Doppler bins for each of the receive channels based on the raw data (Simoni p.5 “complex spectral values for the relevant range-Doppler bin”); and 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Liu teaches a radar system and method for reducing range and angular ambiguities in a target data matrix map that filters out movement data from the map (Liu 2:30-33 “ the two-dimensional (2D) azimuth and elevation grid further comprises the steps of performing motion compensation on the grouped range and elevation bins for eliminating Doppler effect due to relative motion”; 4:54-56 “adaptive elevation and azimuth angular binning ("EL/AZ angle binning") 160, range bin selection 170, motion compensation 180, object height estimation 185” [see fig 2. The filtered elevation azimuth map with the corresponds to a range-elevation map based on the stationary object range-doppler-channel map]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to apply the radar system and method of Liu with the height estimation for automotive MIMO radar of Simoni and the radar ranging system and method of Bourdoux and the driving assistance system and method of Komori. One would have been motivated to do so in order to advantageously improve acquired target data resolution (Liu 5:25-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Liu merely teaches that it is well-known to incorporate the particular bin and map data.  Since both the prior combination and Liu disclose similar radar ranging systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 14, Simoni in view of Bourdoux in view of Komori teach The radar system of claim 9, wherein the processor is further configured to: perform, prior to generating the range-elevation map, digital beamforming (Bourdoux 0057 “transmitting a digitally-modulated signal”; 0082 “range-doppler-angle map may be formed through doppler processing . . .  with conventional beamforming”) to generate a range-Doppler-azimuth-elevation map based on the raw data (Bourdoux  0081 “Alternatively again, the final target estimation may be a range-doppler-angle map, such as a range-doppler-azimuth-elevation map, i.e., a four-dimensional function of range r, radial velocity v.sub.r, azimuth angle az, and elevation angle el.”), (Simoni Abstract “A method is developed for sequential azimuth and height estimation of small objects at far distances in front of a moving vehicle” [generating data from an object in front of a moving vehicle corresponds to the in-lane data]) 
range-Doppler-azimuth-elevation map (Bourdoux [see above]) that includes azimuth bins associated with in-lane azimuth angles (Simoni fig 3; p.7 “ estimated azimuth bins”; p.1 “radar data can be collected and processed to determine if the obstacle can be driven over or needs to be avoided.”).
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Liu teaches a range-elevation-azimuth map from a multi-dimensional map based on the same data (fig 2; 6:39-40 “Afterwards the range bins are grouped in the same azimuth and elevation bins.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to apply the radar system and method of Liu with the height estimation for automotive MIMO radar of Simoni and the radar ranging system and method of Bourdoux and the driving assistance system and method of Komori. One would have been motivated to do so in order to advantageously improve acquired target data resolution (Liu 5:25-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Liu merely teaches that it is well-known to incorporate the particular bin and map data.  Since both the prior combination and Liu disclose similar radar ranging systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 18, Simoni in view of Bourdoux in view of Komori teach The non-transitory computer-readable storage media device of claim 15, wherein the computer-executable instructions further implement: 
a raw-data-processing module (Bourdoux 0055 “ a processor 130 may perform target estimation regarding the target 120”) configured to generate 
a range-Doppler- Channel map (Simoni p.7 “Range-Doppler map and CFAR are computed at every point”) comprising 
complex numbers for a set of range bins and a set of Doppler bins for each of the receive channels based on the raw data (Simoni p.5 “complex spectral values for the relevant range-Doppler bin”);  and 

The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Liu teaches a radar system and method for reducing range and angular ambiguities in a target data matrix map that filters out movement data from the map (Liu 2:30-33 “ the two-dimensional (2D) azimuth and elevation grid further comprises the steps of performing motion compensation on the grouped range and elevation bins for eliminating Doppler effect due to relative motion”; 4:54-56 “adaptive elevation and azimuth angular binning ("EL/AZ angle binning") 160, range bin selection 170, motion compensation 180, object height estimation 185” [see fig 2. The filtered elevation azimuth map with the corresponds to a range-elevation map based on the stationary object range-doppler-channel map. Such system corresponds to the Doppler-filtering module]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to apply the radar system and method of Liu with the height estimation for automotive MIMO radar of Simoni and the radar ranging system and method of Bourdoux and the driving assistance system and method of Komori. One would have been motivated to do so in order to advantageously improve acquired target data resolution (Liu 5:25-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Liu merely teaches that it is well-known to incorporate the particular bin and map data.  Since both the prior combination and Liu disclose similar radar ranging systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 19, Simoni in view of Bourdoux in view of Komori and Liu teach The non-transitory computer-readable storage media device of claim 18, wherein the computer-executable instructions further implement: 
an angular-beamforming module (Bourdoux 0082 “The range-doppler-angle map may be formed through doppler processing, as known per se, such as by Discrete Fourier Transform of range profiles comprised in the preliminary target estimations, combined with angular processing techniques, as known per se, such as angular processing with conventional beamforming or MIMO techniques”) configured to perform digital beamforming (Bourdoux 0057 “transmitting a digitally-modulated signal”) to generate 
a range-Doppler-azimuth-elevation map based on the raw data (Bourdoux  0081 “Alternatively again, the final target estimation may be a range-doppler-angle map, such as a range-doppler-azimuth-elevation map, i.e., a four-dimensional function of range r, radial velocity v.sub.r, azimuth angle az, and elevation angle el.”), 
an in-lane (Simoni Abstract “A method is developed for sequential azimuth and height estimation of small objects at far distances in front of a moving vehicle” [generating data from an object in front of a moving vehicle corresponds to the in-lane data]) range-Doppler-azimuth-elevation map (Bourdoux [see above]) that includes azimuth bins associated with in-lane azimuth angles (Simoni fig 3; p.7 “ estimated azimuth bins”; p.1 “radar data can be collected and processed to determine if the obstacle can be driven over or needs to be avoided.”).
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Liu teaches a range-elevation-azimuth map from a multi-dimensional map based on the same data (fig 2; 6:39-40 “Afterwards the range bins are grouped in the same azimuth and elevation bins.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to apply the radar system and method of Liu with the height estimation for automotive MIMO radar of Simoni and the radar ranging system and method of Bourdoux and the driving assistance system and method of Komori. One would have been motivated to do so in order to advantageously improve acquired target data resolution (Liu 5:25-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Liu merely teaches that it is well-known to incorporate the particular bin and map data.  Since both the prior combination and Liu disclose similar radar ranging systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simoni et al. (Height Estimation for Automotive MIMO Radar with Group-sparse  Reconstruction [NPL,2019] hereinafter Simoni) in view of Bourdoux et al. (US-20210190904 hereinafter Bourdoux) in view of Komori et al. (US-20180342160 hereinafter Komori) in view of Liu et al. (US PAT 7633429 Liu) and in further view of Buddendick et al. (US-20180356511 Buddendick).

	Regarding claim 6, Simoni in view of Bourdoux in view of Komori and Liu teach The method of claim 5
	The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Buddendick teaches a radar sensor for motor vehicles calculating the ego velocity (0018 “FIG. 1 shows a sketch of an FMCW radar sensor, installed in the front of a motor vehicle, for measuring the ego velocity of the vehicle”; claim 1 “the evaluation device is configured to carry out a measurement of the ego velocity of the vehicle on the basis of a radar echo that is received from non-moving objects during the modulation sequences that belong to the special class.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to apply the radar system and method of Buddendick with the height estimation for automotive MIMO radar of Simoni and the radar ranging system and method of Bourdoux and the driving assistance system and method of Komori. One would have been motivated to do so in order to advantageously improve the precision of relative velocity measurements (Buddendick 0013).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Buddendick merely teaches that it is well-known to incorporate the particular of ego vehicle measurements.  Since both the prior combination and Buddendick disclose similar radar ranging systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Frank et al. (US-20200103498) discloses “Examples disclosed herein relate to an adaptive radar for near-far target identification. The radar includes an antenna module configured to radiate a transmission signal with an analog beamforming antenna in a plurality of directions using one or more phase control elements in a first radar scan and to generate radar data capturing a surrounding environment. The radar also includes a data pre-preprocessing module configured to receive the radar data and determine adjustments to transceiver parameters in the antenna module for a second radar scan subsequent to the first radar scan based at least on range. The radar also includes a perception module configured to detect and identify a target in the surrounding environment from the radar data. Other examples disclosed herein relate to methods of near-far target identification in a radar. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648           

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648